Title: To Thomas Jefferson from Anonymous, 23 March 1803
From: Anonymous
To: Jefferson, Thomas


          
            Missisippi territory March 23th. 1803
          
          We the Cetticences of this territory, the liberty to trouble your Excelince to read these few lines the thing that imboldinges us is from your well known Philinthrophy it is natural for subjects to Pettion their suverion & as much natural for children to Petition their father when agrieved or in want our Grevence At this time is Great Jacibine Plots & Spanish intrigue awats us Daly our sincere wishes & Petitions is that your viglence & Care may be over us daliy every Day affords us knew alarms from the seccret & Prievets letters that daylie Comes from faddrel Goveremment Plots of Subtilliy are a Carring on by the old torreyes the right of theire title are Jacobines their whole Study seemes to be to Deprive us of all scocal right But we Live in hopes that your Excelency will do every indevour to secoure our rights as far as it may Be in your Power we hope that from your aloustrous mereit of charecor in this Quarter of the world all we wish for is to let us have our Little improvements their is a Large Number of us scettled on improvements & we wish, to get them at the hand of faddrel Goverement it are not our wiheses to fall under the hands of specllators or Jacobines if it should Be our unhappy fate to fall into therer hands hard must be our fate all the old Jacobine set are in Commision here & if the Case should be that the land office is estiblished in the Green faimly scenacribes rules will be the misehures Prescribed & schreradrck machicks & Abendiggo will Be our fate we hope youl consider that we liy far from the mother states & srounded by the savag on three Quarters & a martum Power on the other & if our charter should not Be esteblished on Equatable terms the unhappy fat there is a Number of us must seek our rescidence else there many have fraighted thier hear that are not able to Go back to the mother states & are Determined to Go to the republicken Goverment or the spinards & if this should be the case & any ammositys or ombrages take Place unhappy must be the Concequance as we are far from any sucker many monscripts from this territoy many of them Comes from thoses that wishes Proffit & honour But have no merit others wish to hold their antidated tittles your Luster shines every wher in Missisippi only by the antydated titles & the Disbandied officers & Lecke boys Discharged off from Geting their Bread & met at the Publick Expence
          We ad No more at this time But due obdience & hopes your Lourles may be always Crouned with olives
          
          
            Three hundred & ode of us would ascribe But it would Be trouble unnecessary to read its Become Commen for Missisippi to be annomios in subscribing
            We have like to forgot to mention your Excelency Numbers of these antidated titels have been survayed By lantren & Candel others by moonshine But is Certain that Numbers of them have been survayed without any appointed Surveyer.
          
        